Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 05/26/2020.
The information disclosure statement/s (IDS/s) submitted on 05/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  
The drawings filed on 05/26/2020 are acceptable.
Claims 1- 6 are pending and have been examined.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being 
anticipated by Himeno et al. (US 2016/0276823 B1).




In re to claim 1, Himeno disclose a power supply system (i.e. 10, fig. 1, see para. {0048]) comprising: a first circuit (i.e. the circuit right side of 40) having a first power source (i.e. 20); a second circuit (i.e. the circuit left side of 40)  having a second power source (i.e. 30); a voltage converter which converts voltage between the first circuit and the second circuit (i.e. 40 see pars. [0067 and 0071]); a power converter (i.e. inverter 60) which converts electric power between the first circuit and a drive motor (i.e. 70); a current sensor which acquires a passing current value (i.e. 41c-44c, see fig. 7 and pars. [0064, 0074 and 0117]), which is an electrical current value of the voltage converter defining a direction of flow from the second circuit side to the first circuit side as positive (i.e. see para. [0064 and 0112]); a control unit (i.e. 50, fig. 1) which operates the voltage converter (i.e. see para. [0068]); and a failure determination unit (i.e. 51, fig. 1) which determines failure of the voltage converter based on the passing current value (i.e. see pars. [0074 and 0122]), wherein the failure determination unit determines that the voltage converter has failed in a case of the passing current value becoming negative in a state in which the control unit is not operating a high-arm side switching element of the voltage converter to an ON state (i.e. see fig. 12 and pars [0141-0148]); and shortens a time from when the passing current value first becomes negative until determining that the voltage converter failed, as the passing current value increases to a negative side (i.e. see fig. 12 and pars [0141-0148]).
In re to claim 3, Himeno disclose the power supply system (i.e. 10, fig. 1, see para. {0048]) according to claim 1, further comprising: a first electrical component (i.e. 32) and a second electrical component (i.e. 33) which are provided to the second circuit or the voltage converter (i.e. the circuit left side of 40); and a protection device (i.e. 24) which configures so that electrical current does not flow to the first electrical component and the second electrical 
Allowable Subject Matter
Claims 2 and 4-6 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
	The following is an examiner’s statement of reasons for allowance: 
In re to claim 2, None of the cited prior art disclose or teach the claimed inventions in which “wherein the failure determination unit determines that the voltage converter failed in a case of a time integrated value of a value obtained by multiplying a weighting factor of a predetermined value by the passing current value reaching a predetermined threshold”.
In re to claim 4, None of the cited prior art disclose or teach the claimed inventions in which “wherein the failure determination unit sets the value of the weighting factor so as to determine that the voltage converter failed before any of the first electrical component and the second electrical component fail”.
In re to claim 5, None of the cited prior art disclose or teach the claimed inventions in which “sets the value of the weighting factor by searching a first map set according to a characteristic of the first electrical component based on the passing current value in a case of the first time being earlier than the second time; and sets the value of the weighting factor by searching a second map set according to a characteristic of the second electrical component based on the passing current value, in a case of the second time being earlier than the first time”.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claim 6, claim 6 depends on claim 2 and thus is also objected for the same reasons provided above.    
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
Claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/YEMANE MEHARI/Primary Examiner, Art Unit 2839